DETAILED ACTION
1. 	This communication is responsive to the response filed November 27, 2020.
2. 	Claims 1-2 4, 6-20 are pending in this application.  Claims 1, 10, 17 are independent claims. This action is made Final.
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
4.  Applicant’s arguments, with respect to the amendment filed on November 27, 2020 with respect to claims 1-2 4, 6-20 have been fully considered and are found non-persuasive.

The applicant argues: 
1. The applicant’s claim language do not fall into “organizing human activity” based on the newly amended claim language of “managing communication over a communication network” in which communication is controlled based on “initiating of a communication process controlled based on a multidimensional scenario”.

The examiner responds: 
1. The examiner respectfully disagrees.

The newly amended claim limitations of “a system for … managing communication over a communication network” still encompasses organizing human activity to manually manage communications when communicating others.


The applicant argues: 
2. Regarding organizing human activity, the applicant’s claims do not fall into any of the enumerated groupings of abstract ideas in step 2A prong one of a) mathematical concepts, b) certain methods of human activity, c) mental processes.

The examiner responds: 
2. The examiner respectfully disagrees.

The applicant merely makes a general statement that the applicant’s invention does not fall into any enumerated groupings of abstract ideas for step 2a analysis.

The examiner has interpreted the applicant’s claims to fall within the enumerated grouping of *organizing human activity*. 

The applicant states no specific arguments as to why the applicant’s invention should not be interpreted as *organizing human activity*. 



The applicant argues: 
3. Regarding organizing human activity, the newly amended claim language integrates the judicial exception into a practical application in Step 2A prong 2. The claims include a combination of additional elements that apply, reply on, or use any nominal judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

For example:
1. The claimed technology controls a communication process.
2. The claim recites a specific way to achieve the improvement (e.g., based on a multi-dimensional scenario).
3. The claims do not simply claim the idea of a solution or an outcome.
4. The specification provides sufficient details that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.
5. The claim invention provides an improvement in the operation of a computer and computer network and constitutes a specific improvement in a computer-related technology.

The examiner responds: 
3. The examiner respectfully disagrees.

The applicant hasn’t integrated the judicial exception into a practical application, because the claimed “communication network’, “processor” and “memory” are recited at a high-level of generality (i.e., as a generic network to perform communications, generic processor and generic 
So, the claimed features are still interpreted as a user manually performing the claimed steps of “managing communications”, “collecting information”, “generating a multidimensional measure”, “generating one or more different scenarios”, “controlling initiating of a communication process”. 

The claim language does not include additional elements that are sufficient to amount to significantly more than the judicial exception

Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

As discussed above, per the applicant’s arguments, the applicant has made several statements that the applicant’s invention is an improvement. However, mostly these statements appear to be of the nature of “it’s an improvement”, without specific explanations of which feature(s) the applicant believes are improvements. The applicant does mention the multidimensional scenario as an improvement, however, that’s an improvement in user experience, and not an improvement in computer functionality.

See: Simio, LLC v. FlexSim Software (Fed. Cir. 2020) (opinion by Chief Judge Prost and joined by Judges Clevenger and Stoll). 



The applicant argues: 
4. Regarding organizing human activity step 2B, the newly amended claim language is not well-understood, routine, and conventional.

The examiner responds: 
4. The examiner respectfully disagrees.
The 101 rejection in this case does not make any assertions that any of the additional elements are well-understood, routine, and conventional (WURC) because there is no need to make that assertion. 

All the elements in the claim are either part of the abstract idea (Step 2A Prong One) or additional elements that amount to no more than mere instructions to apply the exception using generic computer components (Step 2A Prong Two and again at Step 2B). 

So Applicant’s argument regarding WURC is misplaced. 

The applicant argues: 
5. Blattner et al. does not disclose the newly amended generating a multidimensional measure of availability and receptiveness as claimed.

The examiner responds: 
5. The examiner respectfully disagrees.

The applicant claims the multidimensional measure of availability and receptiveness is represented by a plurality of dimensions. 

The applicant specifies the dimensions in dependent claim 6.

One dimension is a metaphorical expression of mood.

Blattner[ Col 27 51-54]  “In another example, based on the detected activity of the sender, a frazzled, busy or pressed mood may be detected and the avatar animated to communicate such an emotional state”.

Thus, Blattner represents a user’s emotional state with a metaphorical representative avatar animation.
One dimension is a user’s activity.

Blattner[ (Col 7 30-36]“ avatar 135 also may communicate an activity being performed by the sender while the sender is using the instant messaging user interface 105. For example, when the sender is listening to music, the avatar 135 may appear to be wearing headphones. When the sender is working, the sender avatar 135 may be dressed in business attire, such as appearing in a suit and a tie”.

Thus, Blattner represents a user’s activity with a representative avatar doing the same activity.

So, Blattner teaches generating a multidimensional measure of availability and receptiveness because Blattner teaches generating the multiple dimensions of the multidimensional measure.


The examiner is always available for interviews. 


Claim Rejections – 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1, 10, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of determining a multidimensional measure of another user’s availability and receptiveness.

The limitation of “managing communication over a communication network between an individual and one or more entities seeking to communicate with the individual “, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity, but for the recitation of generic computer components. That is, other than 

For example, except for the generic computer components of “a communication network”, “processor”, and “memory”, the claim limitation of “managing communication over a communication network” encompasses organizing human activity to manually manage communications when communicating with others.

Similarly, the step of “collecting” in the context of this claim encompasses organizing human activity to manually collect information about another user’s receptiveness to communicate. 

Similarly, the step of “generating a multidimensional measure” encompasses organizing human activity to manually generate information.

Similarly, the step of “generating one or more different multidimensional scenarios” encompasses organizing human activity to manually generate information.

Similarly, the step of “control initiating of a communication process” encompasses organizing human activity to manually generate information.
Nothing in the claim element precludes the step from practically being steps to organize human activity. For example, a human could “managing communications”, “collecting information”, “generating a multidimensional measure”, “generating one or more different scenarios”, “controlling initiating of a communication process”.

Except for the generic computer components of “a communication network”,  “processor”, and “memory”, the steps of “collecting”, “generating a multidimensional measure”, “generating one or more different multidimensional scenarios”, “control initiating of a communication process” steps encompasses organizing human activity of obtaining another user’s measure of availability and receptiveness to communicate and to further control that communication. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of organizing human activity, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional element – using a generic communication network, processor and memory to perform the steps of “managing communications”, “collecting information”, “generating a multidimensional measure”, “generating one or more different scenarios”, “controlling initiating of a communication process”.

The communication network, processor, memory in the steps are recited at a high-level of generality (i.e., as a generic network to perform communications back and forth and a generic processor and genetic memory to perform a generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. 



6.	Claims 2 4, 6-9, 11-16, 18-20 are directed to the abstract idea of Certain Methods of Organizing Human Activity without significantly more. The claim recites a human activity of using a user’s receptiveness to communicate with another user based on a collected information.

 If a claim limitation, under its broadest reasonable interpretation, covers performance of organizing human activity, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea without significantly more.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

8.	Claim 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Blattner et. al. (“Blattner”, US 7, 913, 176).

Claim 1: 
Blattner teaches system a system for managing communication over a communication network between an individual and one or more entities seeking to communicate with the individual, ([Col 28 4-14] “FIG. 16 illustrates a communications system 1600 that includes an instant message sender system 1605 capable of communicating with an instant message host system 1610 through a communication link 1615. The communications system 1600 also includes an instant message recipient system 1620 capable of communicating with the instant message host system 1610 through the communication link 1615. Using the communications system 1600, a user of the instant message sender system 1605 is capable of exchanging communications with a user of the instant message recipient system 1620”)

Blattner teaches the system comprising: a processor; ( [Col 8 36-47] “processor”) and a memory that stores executable instructions  that, when executed by the processor, facilitate performance of operations, comprising: ([Col 1 53-53] “instant message host system”)

Blattner teaches collecting information about the individual; ([Col 26 31-34] “The activities of the sender also may be monitored through use of a camera focused on the sender. Visual information taken from the camera may be used to determine the activities and mood of the sender”, ([Col 7 30-36]“ avatar 135 also may communicate an activity being performed by the sender while the sender is using the instant messaging user interface 105. For example, when the sender is listening to music, the avatar 135 may appear to be wearing headphones. When the sender is working, the sender avatar 135 may be dressed in business attire, such as appearing in a suit and a tie”, ([Col 27 36-39] “When the indicator indicates that the sender is working (at the sender's work location or at another location), the avatar may appear in business attire, such as wearing a suit and a tie”)

Blattner teaches generating a multidimensional measure of availability and receptiveness of the individual to communicate with the one or more entities based on the collected information, 
wherein the multidimensional measure is represented in a plurality of dimensions ((Blattner [Col 7 37-42] “The appearance of the sender avatar 135 also may communicate the mood or an emotional state of the sender. For example, the sender avatar 135 may communicate a sad state of the sender by frowning or shedding a tear. The appearance of the sender avatar 135 or the recipient avatar 115 may resemble the sender or the recipient, respectively”), so one dimension is emotional state, Blattner [Col 27 36-39] “When the indicator indicates that the sender is working (at the sender's work location or at another location), the avatar may appear in business attire, such as wearing a suit and a tie”, so, another dimension is physical context, (Blattner [Col 6 52-57] “when the recipient sends a message to the sender that includes a question mark and the sender is determined to be idle, the recipient avatar 115 may audibly say "Hello? You there?" to try to elicit a response from the sender regarding the recipient's question”, so another dimension of *activity of the user*)

Blattner teaches generating one or more multidimensional scenarios, ([Col 44 15-23] “For example, a user may choose to block a particular avatar when the user is using the user's work personality, and the user may choose to perceive the particular avatar when the user is using the user's non-work personality”, so based on the multidimensional measure of context of a user’s profile showing up as at work, then another user may hide that user)

Blattner teaches control initiating of a communication process with the individual by a first entity of the one more entities, based on a first scenario of the one or more multidimensional scenarios that includes an element corresponding to the first entity (Blattner [Col 6 52-57] “when the recipient sends a message to the sender that includes a question mark and the sender is determined to be idle, the recipient avatar 115 may audibly say "Hello? You there?" to try to elicit a response from the sender regarding the recipient's question”, thus, based on the dimension of *activity of the user*, in a scenario in which the user is determined to be idle, then a communication of “Hello. You there?” is initiated)

Claim 2:
Blattner teaches provide queries during a communication exchange with the first entity and control the communication process based on responses to the queries  (Blattner [Col 6 52-57] “when the recipient sends a message to the sender that includes a question mark and the sender is determined to be idle, the recipient avatar 115 may audibly say "Hello? You there?" to try to elicit a response from the sender regarding the recipient's question”, Blattner [Col 6 44-47] “if the text "Hi" appears within a message sent by the sender, the sender avatar 135 may be animated to verbally say "Hello" in response”)

Claim 4:
Blattner teaches control to forward to equipment of the one or more entities a representation of a multidimensional measure (Blattner[Col 27 51-54]  “In another example, based on the detected activity of the sender, a frazzled, busy or pressed mood may be detected and the avatar animated to communicate such an emotional state”)

Claim 6:
Blattner teaches that the plurality of dimensions comprise: a first dimension for a metaphorical expression of the mood of the individual to interact with others; (Blattner[Col 27 51-54]  “In another example, based on the detected activity of the sender, a frazzled, busy or pressed mood may be detected and the avatar animated to communicate such an emotional state”)

([Col 7 30-36]“ avatar 135 also may communicate an activity being performed by the sender while the sender is using the instant messaging user interface 105. For example, when the sender is listening to music, the avatar 135 may appear to be wearing headphones. When the sender is working, the sender avatar 135 may be dressed in business attire, such as appearing in a suit and a tie”)

Blattner teaches a third dimension for a negotiation with the entity to provide the entity a degree of access to the individual (Blattner  [Col 28 11-141 “Using the communications system 1600, a user of the instant message sender system 1605 is capable of exchanging communications with a user of the instant message recipient system 1620”, thus, communication access)

Blattner teaches a fourth dimension for an intermediary that conducts the negotiation with the entity (Blattner [Col 12 15-17] “FIG. 6 illustrates an example process 600 for communicating between instant message clients 602a and 602b, through an instant message host system”, thus, the host system is an intermediary)


Claim 7:
Blattner teaches the fourth dimension comprises a plurality of different intermediary elements, one or more of which comprises: an interactive avatar.(Blattner[Col 27 51-54]  “In another example, based on the detected activity of the sender, a frazzled, busy or pressed mood may be detected and the avatar animated to communicate such an emotional state”, thus a representative avatar that is animated (interactive) is used to make a communication, Blattner [Col 6 42-44]“the avatar may be used to audibly verbalize content other than the text communicated between parties during a communications session”)

Claim 8:
Blattner teaches the first entity comprises a human agent; (Blattner  [Col 28 11-141 “Using the communications system 1600, a user of the instant message sender system 1605 is capable of exchanging communications with a user of the instant message recipient system 1620”, Blattner [Col 19 1-3] “Each of the one or more avatars may be specified to have a distinct personality for use while communicating with a specific person or in a specific situation”)

Blattner teaches submitting instructions to the equipment of the human agent to engage in a communication exchange with the entity Blattner [Col 19 1-3] “Each of the one or more avatars may be specified to have a distinct personality for use while communicating with a specific person or in a specific situation”)

Claim 9:
Blattner teaches that the operations further comprise adjusting the strategy according to an identity of the entity (Blattner [Col 21 61-65] “if the instant message sender wants to ensure that the "Casual" personality is not accidentally displayed to the boss or to co-workers, the instant message sender may prohibit the display of the "Casual" personality to the boss on an individual basis, and may prohibit the display of the "Casual" personality to the "Co-workers" group on a group basis”)

Claim 10: 
Blattner teaches system a system for managing communication over a communication network between an individual and one or more entities seeking to communicate with the individual, ([Col 28 4-14] “FIG. 16 illustrates a communications system 1600 that includes an instant message sender system 1605 capable of communicating with an instant message host system 1610 through a communication link 1615. The communications system 1600 also includes an instant message recipient system 1620 capable of communicating with the instant message host system 1610 through the communication link 1615. Using the communications system 1600, a user of the instant message sender system 1605 is capable of exchanging communications with a user of the instant message recipient system 1620”)

Blattner teaches the system comprising: a processor; ( [Col 8 36-47] “processor”) and a memory that stores executable instructions  that, when executed by the processor, facilitate performance of operations, comprising: ([Col 1 53-53] “instant message host system”)

Blattner teaches collecting information about the individual; ([Col 26 31-34] “The activities of the sender also may be monitored through use of a camera focused on the sender. Visual information taken from the camera may be used to determine the activities and mood of the sender”, ([Col 7 30-36]“ avatar 135 also may communicate an activity being performed by the sender while the sender is using the instant messaging user interface 105. For example, when the sender is listening to music, the avatar 135 may appear to be wearing headphones. When the sender is working, the sender avatar 135 may be dressed in business attire, such as appearing in a suit and a tie”, ([Col 27 36-39] “When the indicator indicates that the sender is working (at the sender's work location or at another location), the avatar may appear in business attire, such as wearing a suit and a tie”)

Blattner teaches generating a multidimensional measure of availability and receptiveness of the individual to communicate with the one or more entities based on the collected information, 
wherein the multidimensional measure is represented in a plurality of dimensions ((Blattner [Col 7 37-42] “The appearance of the sender avatar 135 also may communicate the mood or an emotional state of the sender. For example, the sender avatar 135 may communicate a sad state of the sender by frowning or shedding a tear. The appearance of the sender avatar 135 or the recipient avatar 115 may resemble the sender or the recipient, respectively”), so one dimension is emotional state, Blattner [Col 27 36-39] “When the indicator indicates that the sender is working (at the sender's work location or at another location), the avatar may appear in business attire, such as wearing a suit and a tie”, so, another dimension is physical context, (Blattner [Col 6 52-57] “when the recipient sends a message to the sender that includes a question mark and the sender is determined to be idle, the recipient avatar 115 may audibly say "Hello? You there?" to try to elicit a response from the sender regarding the recipient's question”, so another dimension of *activity of the user*)
Blattner teaches generating one or more multidimensional scenarios, ([Col 44 15-23] “For example, a user may choose to block a particular avatar when the user is using the user's work personality, and the user may choose to perceive the particular avatar when the user is using the user's non-work personality”, so based on the multidimensional measure of context of a user’s profile showing up as at work, then another user may hide that user)

(Blattner [Col 3 23-26] “Each of the messages sent to, or received from, the instant message recipient are listed in chronological order in the message history text box 125, each with an indication of the user that sent the message as shown at 126. The message history text box 125 optionally may include a time stamp 127 for each of the messages sent”

Blattner teaches control initiating of a communication process with the individual by a first entity of the one more entities, based on a first scenario of the one or more multidimensional scenarios that includes an element corresponding to the first entity (Blattner [Col 6 52-57] “when the recipient sends a message to the sender that includes a question mark and the sender is determined to be idle, the recipient avatar 115 may audibly say "Hello? You there?" to try to elicit a response from the sender regarding the recipient's question”, thus, based on the dimension of *activity of the user*, in a scenario in which the user is determined to be idle, then a communication of “Hello. You there?” is initiated)


Claim 11:
Blattner teaches that the plurality of dimensions comprise a first dimension for a metaphorical expression of the mood of the individual to interact with others, (the applicant defines “mood” as “activity” or “location”,  [0052] of the applicant’s specification “The synthesis engine 602 can determine the measure of the mood of the individual singly or in combination from the context of activity of the individual, the location of individual, the state of usage of communication and computing devices of the individual, and the behavioral profile of the individual”, Blattner [Col 27 36-39] “When the indicator indicates that the sender is working (at the sender's work location or at another location), the avatar may appear in business attire, such as wearing a suit and a tie”, thus, Blattner teaches a “work context mood” or “work location mood” and the representation is metaphorical expression inference of representing the worker as working even if it’s not true simply from the user being in a work context or at a work location)

Blattner teaches and a second dimension for a disclosure to the entity of one or more activities of the individual (Blattner [Col 7 30-36] “avatar 135 also may communicate an activity being performed by the sender while the sender is using the instant messaging user interface 105. For example, when the sender is listening to music, the avatar 135 may appear to be wearing headphones. When the sender is working, the sender avatar 135 may be dressed in business attire, such as appearing in a suit and a tie”)


Claim 12:
Blattner teaches that the identified entity is an artificial intelligence machine (Blattner [Col 6 52-57] “when the recipient sends a message to the sender that includes a question mark and the sender is determined to be idle, the recipient avatar 115 may audibly say "Hello? You there?" to try to elicit a response from the sender regarding the recipient's question”, thus, the identified user has a machine that has artificial intelligence capability)


Claim 13 is similar in scope to claim 8 and is rejected under similar rationale

Claim 14 
Blattner teaches that the negotiating with the entity comprises: initiating communications with an avatar system that presents an interactive avatar to the identified entity; (Blattner[Col 27 51-54]  “In another example, based on the detected activity of the sender, a frazzled, busy or pressed mood may be detected and the avatar animated to communicate such an emotional state”, thus a representative avatar that is animated (interactive) is used to make a communication, Blattner [Col 6 42-44]“the avatar may be used to audibly verbalize content other than the text communicated between parties during a communications session”)

Blattner teaches and submitting instructions to the avatar system to engage in a communication exchange with the identified entity (Blattner [Col 6 42-44]“the avatar may be used to audibly verbalize content other than the text communicated between parties during a communications session”)

Claim 15 is similar in scope to claim 9 and is rejected under similar rationale

Claim 16:
Blattner teaches that the negotiating with the entity comprises: initiating, by the system, communications with an intermediary system that interfaces with the equipment associated with the identified entity;  (Blattner [Col 12 15-17] “FIG. 6 illustrates an example process 600 for communicating between instant message clients 602a and 602b, through an instant message host system”)

Blattner teaches submitting instructions, by the system, the intermediary system to negotiate with the entity, according to the communication process, (Blattner [Col 12 54-56] “the host system 604 receives the message and forwards the message from the first client 602a to the second client 602b (step 612)”)

Blattner teaches that the degree of access to the individual provided to the identified entity. (as discussed above in [Col 44 15-23], Blattner teaches blocking or allowing viewing other user avatars and avatar components based on a personality of a user’s avatar, [Col 38 28-30] “The instant message host system 1610 is configured to enable a user to perceive an avatar (or a component associated with the avatar) only when the avatar (or component associated with the avatar) is consistent with an access control level associated with the user”, [Col 37 57-61“The access control information 1939 associates an access control level for with an avatar and/or components associated with avatars or instant messages (such as, avatar animations, wallpaper, wallpaper animations and animation triggers”, thus, avatars (with instructions) are sent to the host intermediary and then sent to another user)

Claim 17 is similar in scope to claim 1 and is rejected under similar rationale

Claim 18:
(Blattner  [Col 28 11-141 “Using the communications system 1600, a user of the instant message sender system 1605 is capable of exchanging communications with a user of the instant message recipient system 1620”, Blattner [Col 19 1-3] “Each of the one or more avatars may be specified to have a distinct personality for use while communicating with a specific person or in a specific situation”)

Claim 19 is similar in scope to claim 16 and is rejected under similar rationale

Claim 20:
Blattner teaches that the intermediary system comprises an avatar system that presents an avatar to the first entity by way of the equipment associated with the first entity. (Blattner  [Col 28 11-141 “Using the communications system 1600, a user of the instant message sender system 1605 is capable of exchanging communications with a user of the instant message recipient system 1620], [abstract] “Senders of instant messages may inspire perception by a recipient of avatars capable of being animated in order to customize or personalize communication exchanges from the sender. The avatar, an animation of or associated with the avatar, an object associated with the avatar, or another component of the avatar or communication may be inappropriate, or otherwise objectionable, to the recipient, the recipient class or category, or an identity associated with the recipient”)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is 571-270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145